Citation Nr: 1433062	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for traumatic brain injury.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for respiratory condition (also claimed as allergies) 

7.  Entitlement to service connection for nonallergic and/or vasomotor rhinitis.

8.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 29, 2008, and 50 percent disabling thereafter. 

9.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities from September 24, 2010.

10.  Entitlement to a TDIU due to service-connected disabilities prior to September 24, 2010, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to December 1980 and from January 2003 to August 2003, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

By rating decision in December 2009, the RO increased the PTSD disability rating to 50 percent, effective October 29, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Veteran testified at a personal RO hearing in June 2009 and a Board video conference hearing before the undersigned Acting Veterans Law Judge in May 2013.  At the Board hearing, the record was held open for 60 days until July 15, 2013 so that additional evidence could be submitted.  The transcripts of both hearing have been associated with the record.   

The Board also observes that entitlement to TDIU is an element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In the instant case, as the Veteran has been unemployed throughout the course of the appeal and has claimed that his unemployment is due to his service-connected PTSD, the matter of TDIU has been raised by the record and, thus, is also considered on appeal.  Given the different dispositions of this matter prior to and after September 24, 2010, the Board has characterized the issues as set forth above.  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records dated to December 2013 and the Board hearing testimony, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In the instant case, the additional VA treatment records dated to December 2013 have not been considered by the RO as the most recent supplemental statement of the case was issued in January 2013.  Nevertheless, given that the issues decided herein have been granted in full, the Board finds no prejudice to the Veteran in the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the RO will have the opportunity to consider these records on remand with respect to the remaining issues on appeal.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for PTSD, and entitlement to a TDIU prior to September 24, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2013 Board hearing, the Veteran stated that he no longer wished to pursue his appeal regarding the issues of entitlement to service connection for erectile dysfunction, traumatic brain injury, bilateral knee disability and diabetes mellitus, type II.

2.  In a November 2006 rating decision, the RO denied service connection for a respiratory condition (also claimed as allergies); the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The additional evidence received since the November 2006 rating decision denying the claim of service connection for a respiratory condition (also claimed as allergies), relates to unestablished facts necessary to substantiate the claim.

4.  Resolving all doubt in favor of the Veteran, nonallergic and/or vasomotor rhinitis manifested during his active duty service.  

5.  From September 24, 2010, the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for erectile dysfunction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for erectile dysfunction, traumatic brain injury, bilateral knee disability and diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for traumatic brain injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for bilateral knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The November 2006 rating decision denying service connection for a respiratory condition (also claimed as allergies), became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

7.  The additional evidence presented since the November 2006 rating decision is new and material, and the claim for service connection for a respiratory condition (also claimed as allergies), is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

8.  The criteria for a grant of service connection for nonallergic and/or vasomotor rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303 (2013).

9.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have been met, effective September 24, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims for Service Connection for Erectile Dysfunction, Traumatic Brain Injury, Bilateral Knee Disability and Diabetes Mellitus, Type II 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the May 2013 Board hearing withdrew his appeal as to the issues of entitlement to service connection for erectile dysfunction, traumatic brain injury, bilateral knee disability and diabetes mellitus, type II.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.  




II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to reopen and grant service connection for a respiratory condition and award a TDIU from September 24, 2010 constitutes a complete grant of those benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to these issues. 

III.  New and Material Evidence to Reopen Claim for Respiratory Condition

The Veteran is seeking to reopen his claim for service connection for a respiratory condition.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied service connection for a respiratory condition (also claimed as allergies) in a November 2006 rating decision because there was no evidence that a respiratory condition was diagnosed or treated during active duty or inactive duty for training.  The RO also determined that, based on an April 1999 Army Reserve enlistment examination that showed allergies, the Veteran's allergies pre-existed his second period of active duty service.  Although service treatment records showed treatment for allergies in June 2003, there was no evidence that the pre-existing condition was aggravated during the Veteran's second period of active duty service.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the November 2006 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the November 2006 rating decision, additional evidence has been associated with the record including, in pertinent part, additional VA treatment records, the Veteran's RO and Board hearing testimony, a June 2009 opinion from the Veteran's VA primary care physician and an October 2009 VA examination report.  VA treatment records appear to continue to show an assessment of allergic rhinitis.  The June 2009 opinion observed that the Veteran was deployed to Iraq in 2003.  The Veteran reported being in close proximity to airborne irritants such as diesel and jet fuel.  He developed nasal congestion and post nasal drip and was seen by medical personnel while in theatre.  Subsequently, the Veteran was diagnosed in 2004 at the VA with non-allergic rhinitis with eosinophilic syndrome or vasomotor rhinitis.  Based on review of the Veteran's VA medical chart, the doctor opined that it appeared that the Veteran's current issues began while deployed in Iraq.  There were no notations in his chart referring to this medical condition prior to this deployment.  

The October 2009 VA examination report again noted exposure to constant dust and toxic chemicals while deployed.  The examiner observed that service medical records revealed multiple clinic visits for nasal and allergy symptoms during active duty.  In 2004, allergy skin testing and RAST testing were negative.  As such, the allergist found that the Veteran's symptoms were consistent with a nonallergic rhinitis with eosinophilic syndrome or vasomotor rhinitis.  The examiner found that the Veteran did have a nonallergic and/or vasomotor rhinitis, chronic in nature.  However, no further etiological opinion was given.  

At the RO and Board hearing, the Veteran testified that he began experiencing upper respiratory symptoms while stationed in Iraq that have continued to the present.  He further stated that he received treatment for his symptoms at the VA within one year of his discharge from his last period of active duty service.

Thus, given the Veteran's competent lay statements concerning incidents in active duty service as well as continuing symptoms and in light of the June 2009 medical opinion finding that the Veteran's current issues began in Iraq, in accordance with Shade, the evidence submitted since the November 2006 rating decision is new and material as it is not redundant of evidence already in the record in November 2006, and relates to the unestablished fact of whether the Veteran has a current respiratory condition that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a respiratory condition is reopened.  38 U.S.C.A. § 5108.

IV.  Service connection for a Respiratory Condition

In light of reopening the claim for service connection for a respiratory condition, the Board now turns to whether service connection is warranted.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has claimed that he began experiencing respiratory symptoms while deployed to Iraq during his second period of active duty that have continued to the present.  The evidence of record has been thoroughly reviewed.  In pertinent part, as noted above, in an April 1999 Report of Medical History for Enlistment in the Reserve, although unclear, the physician's note appeared to indicate a report of allergies.  However, the contemporaneous April 1999 Report of Medical Examination showed that the Veteran's nose and sinuses were evaluated as clinically normal.  In other words, no chronic disability was observed on examination.  Nevertheless, subsequent VA treatment records dated in 2001 and 2002 do document that the Veteran was prescribed allergy medicine to take as needed.  

It does not appear that the Veteran underwent another physical examination prior to entrance into his second period of active duty.  However, a January 2003 pre-deployment assessment showed no complaints pertaining to any respiratory problems.  Importantly, service treatment records dated in June 2003 showed that the Veteran reported complaining of allergies and sinus pressure.  The assessment was allergic rhinitis.  Subsequent treatment records dated that same month continue to show complaints of sinus problems with an assessment of allergies and sinusitis.  Moreover, a post-deployment questionnaire showed that the Veteran reported chronic cough and runny nose during his deployment and a runny nose now.  

Subsequently, VA treatment records showed that a month following his discharge from his second period of active duty, the Veteran presented at VA in September 2003 complaining of sinus problems.  A January 2004 VA allergy consult record noted that the Veteran had been seen with complaints of sinus draining, headache and orbital pressure and was referred for consult.  The Veteran stated that he had these symptoms since he landed in Iraq.  The assessment was possible allergic rhinitis versus vasomotor versus mixed.  

As discussed above, the June 2009 opinion from the Veteran's VA primary care physician opined that it appeared that the Veteran's current respiratory issues, diagnosed as nonallergic rhinitis or vasomotor rhinitis, began while deployed in Iraq.  There were no notations in the Veteran's chart referring to this medical condition prior to this deployment.  Moreover, the October 2009 VA examination report again noted exposure to constant dust and toxic chemical while deployed.  The examiner observed that service medical records revealed multiple clinic visits for nasal and allergy symptoms during active duty.  In 2004, allergy skin testing and RAST testing were negative.  As such, the allergist found that the Veteran's symptoms were consistent with a nonallergic rhinitis with eosinophilic syndrome or vasomotor rhinitis.  The examiner found that the Veteran did have a nonallergic and/or vasomotor rhinitis, chronic in nature.  However, as noted above, no further etiological opinion was given.  

Initially, the Board recognizes that there has been some indication that the Veteran suffered from allergies prior to his second period of active duty.  Nevertheless, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111.  In the instant case, no chronic allergy disability was documented at the April 1999 Reserve enlistment examination.  Moreover, no chronic disability was noted pre-deployment in January 2003.  As such, the Veteran is presumed to have been sound in condition with respect to any chronic respiratory disability prior to his second period of active duty.  The Board also finds it significant that the June 2009 VA doctor found that there were no notations in the Veteran's chart referring to his current respiratory condition prior to this deployment.  Further, skin allergy testing and RAST testing were negative in 2004. 

Therefore, based on the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for nonallergic and/or vasomotor rhinitis is warranted.  Service treatment records clearly documented that the Veteran suffered from respiratory symptoms during his second period of active duty while deployed in Iraq.  The Veteran has consistently reported that these symptoms have continued since returning from deployment.  The Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  VA treatment records also show that the Veteran sought treatment for his respiratory symptoms shortly following his discharge from service.  Importantly, the June 2009 VA opinion determined that the Veteran's current respiratory symptoms manifested during his deployment in Iraq.  The October 2009 VA examiner also confirmed the Veteran's current diagnosis.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for nonallergic and/or vasomotor rhinitis is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  TDIU

As discussed above, in light of the Court's decision in Rice, and given that there is evidence of unemployability due to the Veteran's service-connected disabilities in the claims file, the Board now turns to whether entitlement to TDIU is warranted. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The record shows that, as of September 24, 2010, the Veteran's service-connected disabilities were PTSD, evaluated as 50 percent disabling (effective October 29, 2008); degenerative disc and joint disease of the cervical spine, evaluated as 10 percent disabling (effective August 6, 2003); tinnitus, evaluated as 10 percent disabling (effective March 26, 2008); degenerative disc and joint disease of the lumbar spine, evaluated as 10 percent disabling (effective September 24, 2010); radiculopathy of the right upper extremity, evaluated as 10 percent disabling (effective September 24, 2010); and radiculopathy of the left lower extremity, evaluated as 10 percent disabling (effective September 24, 2010).  His total combined rating was 70 percent as of September 24, 2010.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  Accordingly, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The record clearly shows that the Veteran has not been employed since approximately 2004 when he retired from the post office.  An October 29, 2008 VA treatment record reported that the Veteran had not been able to work recently due to his PTSD.  Further, Social Security Administration (SSA) records shows that the Veteran has been considered disabled and unable to work due to his service-connected PTSD, lumbar disability and cervical spine disability since August 2003.  At the Board hearing, the Veteran further testified of his inability to work due to his service-connected PTSD.  

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities and that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).  As the Veteran met the scheduler criteria for PTSD as of September 24, 2010, the current effective date for the award of a TDIU should be September 24, 2010.  

The matter of whether TDIU is warranted prior to this date is addressed in the Remand section below as further development is necessary, specifically referral to the Director of VA's Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  



ORDER

The appeal pertaining to the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal pertaining to the issue of entitlement to service connection for traumatic brain injury is dismissed.

The appeal pertaining to the issue of entitlement to service connection for bilateral knee disability is dismissed.

The appeal pertaining to the issues of entitlement to service connection for diabetes mellitus, type II, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory condition is reopened.

Service connection for nonallergic and/or vasomotor rhinitis is granted.

Entitlement to a TDIU is granted, effective September 24, 2010, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for bilateral hearing loss.  He asserts that his hearing loss is due to in-service acoustic trauma including gunfire, explosions and operating heavy equipment.  The Veteran's service personnel records document his combat noise exposure as well as his duties as a heavy equipment operator in motor transport.  As such, given the Veteran's combat exposure as well as duties in the motor transport, in-service acoustic trauma has been conceded.  The Veteran was afforded a VA examination in April 2008.  After audiological evaluation, while the examiner determined that the Veteran's tinnitus was related to military noise exposure, the examiner found that the Veteran did not meet the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.  At the Board hearing, the Veteran testified that his hearing loss had increased in severity since this examination.  Thus, in light of his testimony, the Board finds that the Veteran should be afforded another VA examination to address the Veteran's claimed hearing loss.  

If hearing loss is found on audiological evaluation, the examiner should offer an etiological opinion.  In this regard, the examiner must consider the Veteran's competent and credible testimony of experiencing hearing loss and tinnitus due to exposure to gunfire and explosions as well as his duties as a heavy equipment operator.  

With respect to the issue of entitlement to an increased rating for PTSD, the record shows that the Veteran was most recently afforded a VA examination to evaluate the severity of his PTSD in October 2009, almost five years ago.  To ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a new VA examination is necessary.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the matter of entitlement to a TDIU prior to September 24, 2010, the record shows that the Veteran has been unemployed throughout the course of the appeal and has been receiving SSA disability benefits since August 2003.  He has contended this his service-connected PTSD has rendered him unemployable throughout the course of the appeal.  The current effective date assigned of September 24, 2010 is the date that the Veteran met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16 (2013).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's PTSD has affected his employability during the appeal period prior to September 24, 2010.  Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his employability prior to September 24, 2010.  In this regard, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected PTSD alone prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, after the development discussed above, if the schedular requirements for TDIU are still not met prior to September 24, 2010, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

At the Board hearing, there was an indication that the Veteran had submitted a statement concerning the withdrawal of some of the issues on appeal.  However, it does not appear that this statement has been associated with the record.  As such, there may be a temporary folder that needs to be associated with the claims file.  

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his disabilities on appeal.  The most recent treatment records associated with the Virtual VA are dated from December 2013.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A.  § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Associate all temporary folders and any additional records with the claims file.  If a temporary folder does not exist, document this for the record.

2.  Obtain the Veteran's VA treatment records, dated from December 2013 to the present.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss.  The claims file and a copy of this Remand must be made available to the examiner for review.   After examining the Veteran and reviewing the claims file, the examination report should show whether the Veteran meets the VA criteria for hearing loss as set forth in 38 C.F.R. § 3.385.  If right and/or left ear hearing loss is present, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that such is related to acoustic trauma during active duty service, specifically exposure to gunfire and explosions as well as his duties as a heavy equipment operator.  

If hearing loss is present, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other noise.  The examiner should provide comment as to whether or not a "notch" indicating noise-induced hearing loss is present.  See Veterans' Benefits Administration (VBA) Training Letter 10-02 (March 18, 2010).

A detailed rationale for all opinions expressed should be furnished.  In proffering the opinion, the examiner should specifically address the Veteran's competent and credible statements of in-service acoustic trauma as well as pertinent symptoms since service.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported. 

If possible, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the March 2008 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience prior to September 24, 2010.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran was unemployable due to such service-connected PTSD prior to September 24, 2010, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

 All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  If, after the development discussed above is completed and the Veteran still does not meet the schedular criteria for TDIU prior to September 24, 2010, the Veteran's claim for a TDIU should be submitted to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the remaining issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


